Court of Appeals
                             First District of Texas
                                    BILL OF COSTS

                                      No. 01-14-01018-CV

                              Ricky D. Parker and James Myers

                                              v.

                           Schlumberger Technology Corporation

       NO. 14-DCV-218252 IN THE 268TH DISTRICT COURT OF FORT BEND COUNTY



  TYPE OF FEE          CHARGES            PAID/DUE               STATUS             PAID BY
     MT FEE               $10.00          09/03/2015              E-PAID             ANT
     MT FEE               $10.00          08/28/2015              E-PAID             ANT
     MT FEE               $10.00          06/23/2015              E-PAID             ANT
     MT FEE               $10.00          03/20/2015              E-PAID             ANT
     MT FEE               $10.00          03/09/2015              E-PAID             ANT
   CLK RECORD            $314.00          01/08/2015               PAID              ANT
   RPT RECORD           $4,500.00         01/02/2015               PAID              ANT
STATEWIDE EFILING         $20.00          12/29/2014              E-PAID             ANT
      FILING             $175.00          12/29/2014              E-PAID             ANT
     MT FEE               $10.00          12/29/2014              E-PAID             ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $5,069.00.

                Court costs in this case have been taxed in this Court’s judgment
         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this December 4, 2015.